 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   ERIC CHRISTIAN,                                            Case No. 2:19-CV-00364-RFB-EJY
 5                  Plaintiff,
                                                                              ORDER
 6          v.
 7   CHRISTOPHER HOYE, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff’s third incomplete Application to Proceed In Forma Pauperis
11   (ECF No. 14). In this Application, Plaintiff states he has been incarcerated since July 2016 and has
12   received no income or cash deposition at High Desert State Prison. Plaintiff further contends that
13   he has requested financial information from the prison, but there has been no response to his requests.
14          The Court may authorize the commencement of an action without pre-payment of fees and
15   costs or security therefor by a person who submits an affidavit that includes a statement showing the
16   person is unable to pay such costs. 28 U.S.C. § 1915(a)(1). Once the Court reviews an application
17   to proceed in forma pauperis brought by an incarcerated or institutionalized person, and determines
18   that the prisoner is unable to pre-pay the filing fee, the Court will grant the application and the full
19   amount of a filing fee will be deducted overtime from the prisoner’s inmate trust account. 28 U.S.C.
20   § 1915(b)(1). A complete in forma pauperis application must include three attachments to be filed
21   simultaneously with the application and complaint: (1) a copy of the inmates trust account statement
22   for the last six months; (2) financial certificate signed by a prison official; (3) financial affidavit
23   signed by prisoner showing an inability to prepay fees and costs or give security for them. LSR1-2.
24          Plaintiff’s third Application to Proceed In forma Pauperis remains incomplete and cannot be
25   granted.
26          Accordingly,
27          IT IS HEREBY ORDERED that Plaintiff’s Application to Proceed In Forma Pauperis (ECF
28   No. 14) is DENIED without prejudice.
                                                       1
 1          IT IS FURHER ORDERED that the Clerk of Court SHALL mail a paper copy of this Order

 2   to Plaintiff at the address included on the third page of his Application:

 3                  Eric Christian
                    1183343
 4                  High Desert State Prison
                    P.O. Box 650
 5                  Indian Springs, NV 89070
 6          IT IS FURTHER ORDERED that Plaintiff shall present a copy of this Order to appropriate

 7   individuals who are asked by this Court to provide Plaintiff with a (1) copy of his trust account

 8   statement for the last six months, and (2) financial certificate signed by a prison official.

 9          IT IS FURTHER ORDERED that Plaintiff shall have 45 days from the date of this Order to

10   file an amended Application to Proceed In Forma Pauperis. Plaintiff shall include the above two

11   items together with a financial affidavit signed by him showing an inability to prepay fees and costs

12   or give security for them.

13

14          DATED: December 26, 2019

15

16

17
                                                    ELAYNA J. YOUCHAH
18                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                       2
